Citation Nr: 0828379	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-04 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected type II 
diabetes mellitus.  

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected type II diabetes 
mellitus.  

3.  Entitlement to service connection for vision problems, 
claimed as secondary to service-connected type II diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
August 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claims.  

The veteran presented testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in June 2008.  A 
transcript of the hearing is of record.  The veteran 
submitted additional evidence directly to the Board at the 
time of his hearing, which was accompanied by a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007), are met.

As an initial matter, the veteran seeks entitlement to 
service connection for coronary artery disease, hypertension 
and vision problems on a secondary basis.  He has not, 
however, been provided notice of the information and evidence 
that is necessary to substantiate a claim for service 
connection hypertension and vision problems on a secondary 
basis.   38 U.S.C.A. § 5103(a).  The RO/AMC should accomplish 
this on remand.

Review of the claims folder reveals that in June 2007, the 
veteran indicated that he had a claim pending for disability 
benefits from the Social Security Administration (SSA).  See 
SSA disability records response form.  The RO requested the 
veteran's records from the SSA in August 2007; a response 
indicates that a CD of records was provided but that the 
veteran was not receiving DIB (disability insurance 
benefits).  See Form SSANRC-10.  The Board notes that the CD, 
and what appears to be the records obtained from that CD, 
have been associated with the claims folder.  

An October 2007 letter from the SSA was included in the 
evidence submitted by the veteran at the time of his June 
2008 hearing.  This letter informs the veteran that he was 
entitled to monthly disability benefits beginning in May 
2007.  Therefore, it appears that the veteran may now be in 
receipt of SSA benefits.  In light of this fact, and because 
it is unclear whether the CD of records comprises the 
veteran's entire record from the SSA, the RO/AMC should again 
request the veteran's complete records from the SSA.  The 
possibility that SSA records could contain evidence relevant 
to the claims cannot be foreclosed absent a review of those 
records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 
(2002).  The claims must therefore be remanded to obtain 
these records.  38 C.F.R. § 3.159(c)(2) (2007).  

The veteran underwent a VA compensation and pension (C&P) eye 
examination in March 2005, at which time the examiner's 
summary included a reference to a cataract formation that 
likely could be affecting his vision.  No diagnosis of 
cataracts, however, was made, and the VA examiner indicated 
that the veteran's visual problems are not caused by his type 
II diabetes mellitus at that examination session.  Recent 
treatment records reveal that the veteran has "diabetes eye 
adult" in both eyes (OU) and cataracts in both eyes, right 
greater than left.  See e.g., March 2008 record from Eye 
Specialists of Mid-Florida, P.A.; June  2006 VA nursing 
progress note.  

The veteran also underwent a VA C&P genitourinary examination 
in March 2005.  In pertinent part, he was diagnosed with 
coronary artery disease and hypertension and the VA examiner 
indicated that it was impossible to directly relate these 
disabilities to the veteran's type II diabetes mellitus 
without resorting to complete speculation.  

The regulations pertinent to claims for service connection on 
a secondary basis were recently amended in light of the case 
Allen v. Brown, 7 Vet. App. 439 (1995).  They now provide 
that any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  In other words, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2007).  In light of this regulatory change, which was not 
addressed during the March 2005 VA C&P examinations, the 
claims must be remanded in order for the RO/AMC to obtain 
opinions regarding whether the veteran's coronary artery 
disease and hypertension, and any currently diagnosed vision 
problems, have been aggravated by his service-connected type 
II diabetes mellitus.  An examination is also necessary to 
clarify the diagnosis/diagnoses involving the veteran's eyes.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran (1) about the 
information and evidence not of record 
that is necessary to substantiate a claim 
for service connection for hypertension 
and vision problems on a secondary basis; 
(2) about the information and evidence 
that VA will seek to provide; and (3) 
about the information and evidence that 
he is expected to provide.  

2.  Request all medical and legal 
documents pertaining to the veteran's 
application(s) for SSA disability 
benefits.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

3.  Thereafter, schedule the veteran for 
a VA cardiovascular examination.  The 
veteran's claims folder should be 
available to and reviewed by the 
examiner.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner is specifically asked to 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
veteran's diabetes mellitus either (a) 
caused or (b) aggravated his hypertension 
and/or coronary artery disease.  

A comprehensive report, including 
complete rationales for all conclusions 
reached, must be provided.

4.  Schedule the veteran for a VA eye 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claim file was reviewed.  All necessary 
tests should be conducted.  

The examiner should identify all 
disorders of the eyes.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
current eye disorder was either (a) 
caused by or (b) aggravated by service-
connected diabetes mellitus.  

A comprehensive report, including 
complete rationales for all conclusions 
reached, must be provided.

5.  Finally, readjudicate the claims.  If 
the benefits sought on appeal are not 
granted, issue an updated supplemental 
statement of the case and give the 
veteran and his representative an 
appropriate amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


